Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit. Claims 1-29 are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 and 7/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Invocation of 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit and selection unit (claim 21), object detector (claims 21, 23-29), source branch, in claim 22 etc.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2019/0057507 A1, El-Khamy et al. (hereinafter El-Khamy) in view of US 2017/0011281 A1, Dijkman et al. (hereinafter Dijkman).
As to claim 1, El-Khamy discloses a method for object detection, the method comprises: 
receiving or generating multiple versions of an input image, wherein the multiple versions differ from each other by resolution (Figs 1A; pars 0005, 0018, a system for detecting instances of objects in an input image configured to generate a multiscale resolution feature maps); 
feeding the multiple versions of the input image to multiple branches of an object detector (Figs 1A, 6C, 8; pars 0005, 0013-0014, 0053; wherein the multiple branches comprise multiple neural networks that are followed by multiple region units (Fig 1A; pars 0018, 0055-0056, a plurality of detection boxes identifying region of interest); 
wherein each branch comprises a neural network and a region unit (Figs 1A-1B, a plurality of neural networks with region detection boxes; pars 0049-0050, 0052); 
calculating, by the multiple branches, candidate bounding boxes that are indicative of candidate objects that appear in the multiple versions of the input image (Figs 1A-1B, calculate detection boxes and segmentation mask at each resolution (e.g. each version); pars 0005, 0012-0013, 0015, 0018); 
wherein the calculating comprises feeding intermediate results from neural networks of lower resolution branches to neural networks of higher resolution branches (Figs 1A-1B); and 
selecting bounding boxes out of the candidate bounding boxes, by a selection unit that follows the multiple branches (Figs 1A-1B, calculating belonging bounding boxes (e.g. candidate bounding boxes), Fig 3; pars 0014-0015, 0028, 0056-0058, 0069, 0071, applying or selecting average bounding boxes among belonging bounding boxes).El-Khamy does not expressly disclose neural network(s) being shallow one(s).  Dijkman, in the same or similar field of endeavor, further teaches shallow neural networks may be utilized for object detection/classification (Fig 3A, a shallow convolutional network; pars 0035, 0118).  Dijkman also teaches searching/selecting appropriate subset of bounding boxes among many available bounding boxes (pars 0057, 0059, 0063-0064, 0066, 0086-0089).
Therefore, consider El-Khamy and Dijkman’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Dijkman’s teachings on shallow neural networks in El-Khamy’s object detection method to reduce computational complexity for object detection/classification models. 
As to claim 2, El-Khamy as modified discloses the method according to claim 1 wherein the feeding of the intermediate results comprises feeding by each source branch of at least some branches, a target branch that has a next higher resolution than the branch (El-Khamy: Figs 1A-1B; pars 0052, 0054).As to claim 3, El-Khamy as modified discloses the method according to claim 2 comprising: receiving by each target branch, intermediate results from a source branch of a coarser resolution (El-Khamy: Figs 1A-1B; pars 0052, 0054, 210 has coarser resolution than 230, and 230 has coarser resolution than 250, etc.); combining the intermediate results within an output of an intermediate convolutional layer of the target branch to provide combined results (Fig 1A: intermediate convolutional layers to be combined to generate intermediate results); and processing the combined result by one or more additional layers of the target branch (El-Khamy: Figs 1A-1B; par s0052, 0054).As to claim 4, El-Khamy as modified discloses the method according to claim 3 wherein the combining comprises concatenating (El-Khamy: Fig 1A, 210, 230, and 250 are concatenated).As to claim 5, El-Khamy as modified discloses the method according to claim 3 wherein each source branch comprises an adaptor for adapting an intermediate result of the shallow neural network of the source branch before feeding the intermediate result to a shallow neural network of the target branch (El-Khamy: Figs 6B-6C, RPN adaptor; par 0090).As to claim 6, El-Khamy as modified discloses the method according to claim 1 wherein the multiple shallow neural networks are multiple instances of a trained shallow neural network (El-Khamy: Figs 1A-1B, 6B-6C).
As to claim 7, El-Khamy as modified discloses the method according to claim 6 wherein a shallow neural network of a target branch and a shallow neural network of a source branch that feeds the target branch are trained to detect objects having a size that is within a predefined size range, and are trained to ignore objects having a size that is outside the predefined size range (El-Khamy: pars 0013-0014, 0026-0028, 0072, training being performed within size range defined by bounding boxes).As to claim 8, El-Khamy as modified discloses the method according to claim 7 wherein the intermediate results are provided from layers of a first part of the shallow neural network of the source branch (El-Khamy: Fig 1A-1B, 6A-6C, output of layers with lower resolution being input in ones with higher resolution); and wherein layers of a first part of the shallow neural network of the target branch and layers of the first part of the shallow neural network of the source branch have a same configuration (El-Khamy: Fig 1A-1B, 6A-6C layers in the neural network having same configuration except resolutions).As to claim 9, El-Khamy as modified discloses the method according to claim 7 wherein the predefined size range ranges between (a) about ten by ten pixels, till (b) about one hundred by one hundred pixels (El-Khamy: par 0068).As to claim 10, it is rejected with the same reason as set forth in claims 7-9. As to claim 11, it recites a non-transitory CRM storing instruction executed to perform functions and features recited in claim 1. Rejection in claim 1 is therefore incorporated herein.

As to claims 12-20, they are rejected with the same reason as set forth in claims 2-10, respectively.
As to claim 21, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 22-29, they are rejected with the same reason as set forth in claims 2-9, respectively.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  As indicated in the merit rejection above, El-Khamy discloses input image being input in multiple convolutional networks (Fig 1A; pars 0049-0050) and/or multiple branches of 410-450 with different resolutions (Fig 1A; pars 0056-0058). The belonging bounding boxes are then calculated and selected after multi-resolution feature maps (Fig 1B; pars 0005, 0013-0014, 0018, 0026, 0056-0058, 0069, 0071). Dijkman further teaches shallow networks can be utilized for object detection and classification as well as identifying and selecting appropriate bounding boxes.  Therefore, the combined teachings adequately read on independent claims.  Above rationale also applies to dependent claims depending from their respective base claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661